DETAILED ACTION
Claim Objections
Claim 9 is objected to because of the following informalities:  the Examiner believes this claim is supposed to be dependent upon claim 1, at least not claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (2016/0134114).  Regarding independent claims 1 and 15, and dependent claims 2-4, 11, and 16-18, Gupta teaches a wind farm and method (Figs. 2 and 6) comprising: a plurality of wind turbine generators/energy production units (601-603); a power plant controller (630) communicatively coupled to the plurality of wind turbine generators and configured to perform an operation for damping harmonics of a power output of the wind farm at a point of common coupling (611) between the wind farm (600) and a utility grid (610), wherein the operation, comprises: 5PATENTApp. Ser. No.: National Stage of PCT/DK2018/050303Atty. Dkt. No. 2017P00123WOUS (JAJNN)P+S Ref. No.: VEST/0667USP (113570)determining an electrical characteristic at the point of common coupling; determining the electrical characteristic at an output terminal of each of the wind turbine generators; and dispatching a control signal to at least one of the wind turbine generators to control said electrical characteristic at an output terminal of the respective wind turbine generators, and wherein said control signal is based on the measurement of the electrical characteristic at the point of common coupling and arranged for damping the harmonic of the power output of the wind farm at the point of common coupling.  ([0007], [0080]-[0087])
Gupta also teaches the idea of allocating different control signals to the wind turbine generators according to different power loadings of the generators ([0085]), but fails to explicitly teach the control signals being determined on the basis of a predetermined prioritizing sequence of the electrical characteristic.  However, the Examiner takes Official Notice that prioritizing between different types of powers (i.e. active, reactive or harmonics) according to the condition of the grid is known in the relevant art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the 
Regarding claims 5, 6, 19, and 20, Gupta teaches the control signal being determined on the basis of a harmonic current reference and a measured harmonic current reference. ([0046])
Regarding claims 7 and 21, Gupta teaches the control signal being determined using a PI controller ([0049])
Regarding claims 8 and 9, Gupta teaches a dispatching block (630) configured for generating said control signal, said control signal comprising a current set point, so as to control one or more harmonic orders of the harmonics, at an output terminal of at least one of said energy production units. ([0052], [0053]) 
Regarding claim 10, Gupta teaches the dispatching block is configured for receiving input from a dispatching controller (sensors that provide electrical characteristics) and from said prioritizing sequence of the electrical characteristics.
Regarding claims 12 and 13, Gupta teaches determining the electrical characteristic at the point of common coupling and/or at an output terminal of each of the energy production units based on an analysis of the measured voltage and/or current at either location. ([0069])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
1-4-22
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836